DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Applicant states that this application is a continuation of the prior-filed application 17/007/047. A continuation cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “maintain communications with the handheld device when the handheld device is outside the field of view”, as recited in claim 9. Claims 16 and 20 recite similar limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10-12, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by [Martin; Nathaniel James et al., US 20210208698 A1].

Regarding claim 1:
	Martin discloses:
1. A virtual object manipulation system [Martin: Fig.1: Digital display system 100], comprising: 
a handheld device [Martin: Fig.1: pointing controller 120; ¶ 0045: “In an embodiment, the pointing controller 120 has a ring-shaped form factor to enable it to be worn on a finger such as the index finger, as illustrated in FIG. 7”] comprising an inertial measurement unit [Martin: Fig.2: IMU 220]; 
a wearable device [Martin: Figs.1 and 3: display device 110; ¶ 0043: “The display device 110 may be embodied, for example, as a head-mounted apparatus having an integrated display or a removable display such as a smartphone or tablet”; ¶ 0043: “The display device 110 may comprise a virtual reality display device, an augmented reality display device, or a mixed reality display device”] in communication with the handheld device [Martin: Fig.1: communication link 130; ¶ 0042: “The display device 110 and the pointing controller 120 may be connected via a communication link 130”], the wearable device [Martin: Figs.1 and 3: display device 110; ¶ 0043: “The display device 110 may be embodied, for example, as a head-mounted apparatus having an integrated display or a removable display such as a smartphone or tablet”] comprising a processor [Martin: Fig.3: processor 310], a memory [Martin: Fig.3: storage medium 320], and a display [Martin: Fig.3: display device 352]; 
a virtual object manipulation system program [Martin: Fig.3: content presentation module 322 and/or  control processing module 324] stored in the memory [Martin: Fig.3: storage medium 320; ¶ 0071: “In an embodiment, the storage medium 320 includes a content presentation module 322 and a control processing module 324”], 
wherein execution of the program by the processor configures the wearable device to perform functions [Martin: ¶ 0071: “The storage medium 320 (e.g., a non-transitory computer-readable storage medium) stores instructions executable by the processor 310 for carrying out functions attributed to the display device 110 described herein”], including functions to: 
collect motion data from the inertial measurement unit [Martin: Fig. 5: 502; ¶ 0109: “A controller processing module 324 obtains 502 IMU data from the pointing controller 120”]; 
define a course traveled by the handheld device in motion relative to a physical environment based on the collected motion data [Martin: Fig.5: 504; ¶ 0109: “The controller processing module 324 tracks 504 a pointing vector based on the IMU data and a stored arm mode”]; and 
present on the display a virtual object in apparent motion along a path that is correlated with the defined course [Martin: Fig.5: 510; ¶ 0109: “The controller processing module 324 causes 510 a position of the virtual object to track movement of the pointing controller 120, based on the IMU data, while the virtual object is in the grabbed state”; Fig.6D; ¶ 0110: “FIG. 6D illustrates the user moving the hand while performing the pinching gesture. The motion of the pointing controller 120 is tracked and the position of the virtual object 606 in the grabbed state is updated to track the motion of the pointing controller 120, thus enabling the user to move the virtual object 606 through the virtual environment”], 
wherein the virtual object is presented as an overlay relative to the physical environment [Martin: ¶ 0043: “In an augmented reality application, the display device 110 enables presentation of information and/or virtual objects together with a viewer's view of the real world. This overlay may be implemented, for example, through a semi-transparent display that enables the user to view the rendered presentation concurrently with a real world view, a projection system that projects virtual objects or information onto the real world view, or a camera feed that captures the real world view, combines it with the overlaid presentation, and presents the combined view to the user via a display.”].

Regarding claim 2:
	Martin discloses:
2. The virtual object manipulation system of claim 1, 
	wherein the handheld device [Martin: Fig.1: pointing controller 120; ¶ 0045: “In an embodiment, the pointing controller 120 has a ring-shaped form factor to enable it to be worn on a finger such as the index finger, as illustrated in FIG. 7”] further comprises an input device [Martin: Fig.2: control elements 230: e.g., Inter-Digit Button 234; ¶ 0056: “Due to its placement, the inter-digit button may be used primarily to detect a “pinching gesture” in which the middle finger and the index finger (or other pair of adjacent fingers) are pressed towards each other with at least a threshold pressure applied to the touch-sensitive and/or pressure-sensitive pad of the inter-digit button. The pinching gesture or other gestures with the inter-digit button 234 may control various actions of the pointing controller 120 or the display device 110 as will be described in further detail below”], and 
	wherein the functions further comprise functions to: 
detect a contact with the input device by a finger [Martin: Fig.5: 508; ¶ 0109: “When in the selected state, the controller processing module 324 detects 508 a first interaction (e.g., a pinching gesture) with the pointing controller 120 and places the virtual object in a grabbed state.”; ¶ 0056: “Due to its placement, the inter-digit button may be used primarily to detect a “pinching gesture” in which the middle finger and the index finger (or other pair of adjacent fingers) are pressed towards each other with at least a threshold pressure applied to the touch-sensitive and/or pressure-sensitive pad of the inter-digit button. The pinching gesture or other gestures with the inter-digit button 234 may control various actions of the pointing controller 120 or the display device 110 as will be described in further detail below”];
	 in response to detecting the contact during a contact time, selectively continue the functions to collect motion data and to present the virtual object [Martin: Fig.5: 510; ¶ 0109: “When in the selected state, the controller processing module 324 detects 508 a first interaction (e.g., a pinching gesture) with the pointing controller 120 and places the virtual object in a grabbed state. The controller processing module 324 causes 510 a position of the virtual object to track movement of the pointing controller 120, based on the IMU data, while the virtual object is in the grabbed state”];
	 and present the virtual object along the path at a final path location associated with the end of the contact time [Martin: Fig.5: 512; ¶ 0109: “In response to detecting 512 a second interaction with the pointing controller 120 (e.g., releasing the pinching gesture), the controller processing module 324 causes the virtual object to be placed into a free state such that its location no longer updates with movement of the pointing controller 120”].

Regarding claim 3:
	Martin discloses:
3. The virtual object manipulation system of claim 1, 
	wherein the handheld device further comprises an input device [Martin: Fig.2: control elements 230: e.g., Slider Control Interface 232], and 
	wherein the functions further comprise functions to: 
identify a first size [Martin: Fig.6E; Examiner: The size of the virtual object is smaller when illustrated as being farther away from the pointing controller 120 as show in Fig.6E.] associated with the virtual object at a first location along the path [Martin: Fig.6E: ¶ 0096: “The object interaction module 408 may employ a motion model that determines how the grabbed object responds to a swiping gesture of different length, velocity, or force. For example, in one configuration, a swiping gesture moves the position of the virtual object forwards or backwards along the pointing vector in the direction of the swiping gesture. The swipe distance of the swiping gesture may control how far the object moves according to a linear or non-linear function, thus enabling precise small movements as well as large movements”; ¶ 0110: “FIG. 6E illustrates the user performing a swiping gesture when the virtual object 606 is in a grabbed state to cause the virtual object 606 to move along the pointing vector in a direction towards the pointing controller 120. Thus, the user can control the distance of the object in the virtual environment by use of the swiping gesture”];
	detect a segment traversed by a finger along the input device [Martin: ¶ 0055: “Swiping may be performed in a forward or backward direction along an axis of a finger (e.g., parallel to the pointing direction), along an axis substantially perpendicular to the axis of the finger (e.g., perpendicular to the pointing direction), or in a circular motion in a clockwise or counterclockwise direction. In the case of a pointing controller 120 having a ring form factor (e.g., the form factor of FIG. 7) and worn on an index finger, the slider control interface 232 may be positioned on a side of the pointing controller 120 adjacent to the thumb”; ¶ 0092: “The swiping gesture may be detected when the user performs a swiping motion on the slider controller interface 232. This gesture may typically be performed with the thumb (or other finger) on the hand wearing the pointing controller 120 but could alternatively be performed by a finger on the opposite hand. Here, the swiping gesture may comprise a linear swiping gesture along a line parallel to the one or more fingers holding the pointing controller 120 in either direction or along a line approximately perpendicular to the one or more fingers in either direction.”];
	 calculate a magnification factor based on the detected segment [Martin: ¶ 0096: “The object interaction module 408 can also cause a grabbed object to be moved towards or away from the pointing controller 120 along the pointing vector in response to the gesture recognition module 406 detecting a swiping gesture in a forward or backward direction. The object interaction module 408 may employ a motion model that determines how the grabbed object responds to a swiping gesture of different length, velocity, or force. For example, in one configuration, a swiping gesture moves the position of the virtual object forwards or backwards along the pointing vector in the direction of the swiping gesture. The swipe distance of the swiping gesture may control how far the object moves according to a linear or non-linear function, thus enabling precise small movements as well as large movements.”];
	 and present the virtual object at a subsequent location along the path and at a subsequent size based on the calculated magnification factor [Martin: Fig.6E; ¶ 0096: “The object interaction module 408 may employ a motion model that determines how the grabbed object responds to a swiping gesture of different length, velocity, or force. For example, in one configuration, a swiping gesture moves the position of the virtual object forwards or backwards along the pointing vector in the direction of the swiping gesture. The swipe distance of the swiping gesture may control how far the object moves according to a linear or non-linear function, thus enabling precise small movements as well as large movements”: ¶ 0110: “FIG. 6E illustrates the user performing a swiping gesture when the virtual object 606 is in a grabbed state to cause the virtual object 606 to move along the pointing vector in a direction towards the pointing controller 120. Thus, the user can control the distance of the object in the virtual environment by use of the swiping gesture”; Examiner: The size of the virtual object is larger when illustrated as being closer to the pointing controller 120 as show in Fig.6E.].

Regarding claim 6:
	Martin discloses:
6. The virtual object manipulation system of claim 1, 
	wherein the inertial measurement unit [Martin: Fig.2: IMU 220] comprises an accelerometer [Martin: ¶ 0053: “The IMU 220 comprises an electronic device for sensing movement and orientation of the pointing controller 120. For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration”], 
	wherein the collected motion data comprises a linear acceleration [Martin: ¶ 0053: “The IMU 220 comprises an electronic device for sensing movement and orientation of the pointing controller 120. For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration”], and 
	wherein the functions further comprise functions to: define the course traveled by the handheld device based on the linear acceleration [Martin: ¶ 0053: “The IMU 220 may furthermore process data obtained by direct sensing to convert the measurements into other useful data, such as computing a velocity or position from acceleration data”].

Regarding claim 7:
	Martin discloses:
7. The virtual object manipulation system of claim 1, 
	wherein the inertial measurement unit comprises a gyroscope [Martin: ¶ 0053: “For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration.”: “gyroscope”], 
	wherein the collected motion data comprises an angular velocity [Martin: ¶ 0053: “For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration.”: “angular velocity”], and 
	wherein the functions further comprise functions to: 
define the course traveled by the handheld device based on the angular velocity [Martin: ¶ 0053: “The IMU 220 may furthermore process data obtained by direct sensing to convert the measurements into other useful data, such as computing a velocity or position from acceleration data”].
Regarding claim 10:
	Martin discloses:
10. A method of manipulating a virtual object [Martin: Figs.6C-D: virtual object 606], the method comprising: 
collecting motion data from an inertial measurement unit [Martin: Fig. 5: 502; ¶ 0109: “A controller processing module 324 obtains 502 IMU data from the pointing controller 120”] coupled to a handheld device [Martin: Fig.1: pointing controller 120; ¶ 0045: “In an embodiment, the pointing controller 120 has a ring-shaped form factor to enable it to be worn on a finger such as the index finger, as illustrated in FIG. 7”; ¶ 0052: “In an embodiment, the pointing controller 120 comprises a control unit 210, an inertial measurement unit (IMU) 220”];
	 defining a course traveled by the handheld device in motion relative to a physical environment based on the collected motion data [Martin: Fig.5: 504; ¶ 0109: “The controller processing module 324 tracks 504 a pointing vector based on the IMU data and a stored arm mode”];
	 and presenting on a display [Martin: Figs.1 and 3: display device 110: display device 352; ¶ 0043: “The display device 110 may be embodied, for example, as a head-mounted apparatus having an integrated display or a removable display such as a smartphone or tablet”; ¶ 0043: “The display device 110 may comprise a virtual reality display device, an augmented reality display device, or a mixed reality display device”] a virtual object in apparent motion along a path that is correlated with the defined course [Martin: Fig.5: 510; ¶ 0109: “The controller processing module 324 causes 510 a position of the virtual object to track movement of the pointing controller 120, based on the IMU data, while the virtual object is in the grabbed state”; Fig.6D; ¶ 0110: “FIG. 6D illustrates the user moving the hand while performing the pinching gesture. The motion of the pointing controller 120 is tracked and the position of the virtual object 606 in the grabbed state is updated to track the motion of the pointing controller 120, thus enabling the user to move the virtual object 606 through the virtual environment”], 
	wherein the display  [Martin: Figs.1 and 3: display device 110: display device 352] is coupled to a wearable device [Martin: Fig.3; ¶ 0064: “the display device 110 comprises…a display 352”]  in communication with the handheld device [Martin: ¶ 0044: “The display device 110 communicates with the pointing controller 120 via the communication link 130”].

Regarding claim 11:
	The limitations of claim 11 have been addressed in the discussion of claim 2 above.

Regarding claim 12:
	The limitations of claim 12 have been addressed in the discussion of claim 3 above.

Regarding claim 14:
	Martin discloses:
14. The method of claim 10, 
	wherein the inertial measurement unit comprises [Martin: Fig.2: IMU 220] at least one of an accelerometer [Martin: ¶ 0053: “The IMU 220 comprises an electronic device for sensing movement and orientation of the pointing controller 120. For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration”] for detecting a linear acceleration [Martin: ¶ 0053: “The IMU 220 comprises an electronic device for sensing movement and orientation of the pointing controller 120. For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration”] and a gyroscope [Martin: ¶ 0053: “For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration.”: “gyroscope”] for detecting an angular velocity [Martin: ¶ 0053: “For example, the IMU 220 may comprise a six degree of freedom (6 DOF) sensor having a gyroscope for sensing orientation or angular velocity and an accelerometer for sensing acceleration.”: “angular velocity”], and wherein the process of defining the course further comprises defining the course based on at least one of the detected linear acceleration and the detected angular velocity [Martin: ¶ 0053: “The IMU 220 may furthermore process data obtained by direct sensing to convert the measurements into other useful data, such as computing a velocity or position from acceleration data”].

Regarding claim 17:
	The limitations of claim 17 have been addressed in the discussion of claim 10 above.

Regarding claim 18:
	The limitations of claim 18 have been addressed in the discussion of claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin; Nathaniel James et al., US 20210208698 A1] in view of [Park; Hyorim, US 20140043211 A1] .

Regarding claim 9:
	Martin discloses:
9. The virtual object manipulation system of claim 1.
	However, Martin does not expressly disclose:
	wherein the wearable device comprises at least one lens assembly characterized by a field of view relative to the physical environment, and 
	wherein the functions further comprise functions to: 
maintain communications with the handheld device when the handheld device is outside the field of view.
Park discloses:
	wherein the wearable device comprises at least one lens assembly characterized by a field of view relative to the physical environment [Park: ¶ 0048: “The control interface is preferably displayed in the field of vision of the user by the HMD (e.g., under control of the controller 240) so that the user wearing the HMD can see the control interface and respond to the control interface to adjust the data output level of at least one of the audio and video outputs of the HMD. The field of vision for the user can be an area or space located a certain distance from the user wearing the HMD”; ¶ 0063: “As shown in the example of FIG. 5, a control interface for the HMD can include a slide bar 520 displayed in the field of vision of the user wearing the HMD (e.g., glasses).”], and 
	wherein the functions further comprise functions to: 
maintain communications with the handheld device when the handheld device is outside the field of view [Park: ¶ 0119: “Since the HMD 2010 is a device that the user wears and the mobile device 2020 is a portable device that the user carries, the HMD 2010 and the mobile device 2020 may often maintain communication therebetween”; Examiner: In Park, communication is maintained irrespective the FOV. Accordingly, communication is maintained outside the FOV.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Park in the invention of Martin to yield the predictable result of maintaining communication irrespective the FOV so that the operation between the wearable device and handheld device is not disrupted.    

Regarding claim 16:
The limitations of claim 16 have been addressed in the discussion of claim 9 above.

Regarding claim 20:
Martin discloses:
20. The non-transitory computer-readable medium of claim 17, 
wherein the wearable device [Martin: Figs.1 and 3: display device 110; ¶ 0043: “The display device 110 may be embodied, for example, as a head-mounted apparatus having an integrated display or a removable display such as a smartphone or tablet”; ¶ 0043: “The display device 110 may comprise a virtual reality display device, an augmented reality display device, or a mixed reality display device”] is an eyewear device  [Martin: Figs.1 and 3: display device 110; ¶ 0043: “The display device 110 may be embodied, for example, as a head-mounted apparatus having an integrated display or a removable display such as a smartphone or tablet”; ¶ 0043: “The display device 110 may comprise a virtual reality display device, an augmented reality display device, or a mixed reality display device”] comprising a memory [Martin: Fig.3: storage medium 320], a processor [Martin: Fig.3: processor 310].
However, Martin does not expressly disclose:
 and at least one lens assembly configured to function as the display and characterized by a field of view relative to the physical environment, and 
wherein the program code is further operative to cause the electronic processor to perform the step of: maintaining communications with the handheld device when the handheld device is outside the field of view.
Park discloses:
and at least one lens assembly configured to function as the display and characterized by a field of view relative to the physical environment  [Park: ¶ 0048: “The control interface is preferably displayed in the field of vision of the user by the HMD (e.g., under control of the controller 240) so that the user wearing the HMD can see the control interface and respond to the control interface to adjust the data output level of at least one of the audio and video outputs of the HMD. The field of vision for the user can be an area or space located a certain distance from the user wearing the HMD”; ¶ 0063: “As shown in the example of FIG. 5, a control interface for the HMD can include a slide bar 520 displayed in the field of vision of the user wearing the HMD (e.g., glasses).”], and 
wherein the program code is further operative to cause the electronic processor to perform the step of: maintaining communications with the handheld device when the handheld device is outside the field of view [Park: ¶ 0119: “Since the HMD 2010 is a device that the user wears and the mobile device 2020 is a portable device that the user carries, the HMD 2010 and the mobile device 2020 may often maintain communication therebetween”; Examiner: In Park, communication is maintained irrespective the FOV. Accordingly, communication is maintained outside the FOV.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Park in the invention of Martin to yield the predictable result of maintaining communication irrespective the FOV so that the operation between the wearable device and handheld device is not disrupted.    

Claim(s) 8, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin; Nathaniel James et al., US 20210208698 A1] in view of [Wang; Jia et al., US 20210019036 A1] .

Regarding claim 8:
	Martin discloses:
8. The virtual object manipulation system of claim 1.
However, Martin does not expressly disclose:
 wherein the functions further comprise functions to: 
establish a three-dimensional coordinate system relative to the course traveled by the handheld device; 
compute the path of the virtual object relative to the established three-dimensional coordinate system; and 
present on the display one or more coordinate axes at a location persistently associated with the virtual object in motion along the path, wherein the coordinate axes are associated with the established three-dimensional coordinate system.
Wang discloses:
wherein the functions further comprise functions to: 
establish a three-dimensional coordinate system [Wang: Fig.1: first global space orientation 122; ¶ 0037: “FIG. 1 shows a first global space orientation 122 (which may also be referred to as a “world space orientation”) corresponding to a global coordinate system for the first virtual environment 120”] relative to the course traveled by the handheld device [Wang: Fig.1: physical space orientation 102; ¶ 0035: “A virtual environment may be referred to as a “virtual scene” or a “scene.” FIG. 1 shows a three-dimensional physical space orientation 102 (“physical space orientation”) and respective three orthogonal axes, 104, 106, and 108, corresponding to a coordinate system for the physical environment 100”; ¶ 0036: “The 3D hand pose tracking system 134 determines changes in one or more hand poses 190 including, in FIG. 1, a first hand pose 190a, including a 3D position 192a (“position”) and/or a 3D orientation 194a (“orientation”), in the physical space 100 for the right hand 112a and/or the first hand pose tracking apparatus 132a, and likewise determines changes in a second hand pose 190b for the left hand 112b and/or the second hand pose tracking apparatus 132b. In FIG. 1, the orientation 194a is shown as a direction vector, which may correspond to the axis of an axis-angle representation of the orientation 194a. The MR/VR device 130, hand pose tracking apparatuses 132, 3D hand pose tracking subsystem 134, and/or user input subsystem 136 are included in an MR/VR system 138”]; 
compute the path of the virtual object relative to the established three-dimensional coordinate system [Wang: ¶ 0039: “FIG. 1 also illustrates, with broken lines, a first object space orientation 160 for the first virtual object 150 at a second time before the first time, when it had a first orientation 162, and a first bounding box 170 for the first virtual object 150 oriented according to the first object space orientation 160 at the second time. An object space orientation may be referred to as a “local orientation” or “local transform orientation” and corresponds to an object coordinate system for a virtual object (for example, for defining poses of component objects of the virtual object relative to the virtual object)”]; and 
present on the display one or more coordinate axes [Wang: Fig.1: 122 and/or 160] at a location persistently associated with the virtual object in motion along the path [Wang: Figs.19 [Wingdings font/0xE0] 20: 1960 - 2060], wherein the coordinate axes are associated with the established three-dimensional coordinate system [Wang: ¶ 0037: “User inputs relating to changes in hand pose resulting in a corresponding change in a pose in a virtual environment may be referred to as “user navigation inputs.” FIG. 1 shows a first global space orientation 122 (which may also be referred to as a “world space orientation”) corresponding to a global coordinate system for the first virtual environment 120”; ¶ 0039: “FIG. 1 also illustrates, with broken lines, a first object space orientation 160 for the first virtual object 150 at a second time before the first time, when it had a first orientation 162, and a first bounding box 170 for the first virtual object 150 oriented according to the first object space orientation 160 at the second time”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Wang in the invention of Martin to yield the predictable result of establishing a three-dimensional coordinate system from which the position and orientation of the virtual object can be referenced from.   

Regarding claims 15 and 19:
The limitations of claim 15 and 19 have been addressed in the discussion of claim 8 above.




Allowable Subject Matter
Claim(s) 4, 5, and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 4:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the functions further comprise functions to: establish a touchpad coordinate system along the input device; determine a length and a heading associated with the detected segment relative to the touchpad coordinate system, wherein the calculated magnification factor comprises a value based on the length and a sign based on the heading, and wherein the sign is a binary command selected from the group consisting of enlarge and reduce; and present the virtual object at a subsequent size based on both the value and the sign", in combination with the other recited claim features.

Regarding claim 5:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the detected segment comprises one or more curves, and wherein the functions further comprise functions to: calculate a length associated with the detected segment, wherein the length comprises one or more line segments representing a best fit to the one or more curves", in combination with the other recited claim features.

Regarding claim 13:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the handheld device further comprises an input device, the method further comprising: establishing a touchpad coordinate system along the input device; determining a length and a heading associated with the detected segment relative to the touchpad coordinate system, wherein the calculated magnification factor comprises a value based on the length and a sign based on the heading, wherein the length comprises one or more line segments representing a best fit to the detected segment, and 	wherein the sign is a binary command selected from the group consisting of enlarge and reduce; and presenting the virtual object at a subsequent size based on both the value and the sign", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Brown C G et al., US 20180005443 A1] discloses:
	“Motion and/or rotation of an input mechanism can be tracked and/or analyzed to determine limits on a user's range of motion and/or a user's range of rotation in three-dimensional space. The user's range of motion and/or the user's range of rotation in three-dimensional space may be limited by a personal restriction for the user (e.g., a broken arm). The user's range of motion and/or the user's range of rotation in three-dimensional space may additionally or alternatively be limited by an environmental restriction (e.g., a physical object in a room). Accordingly, the techniques described herein can take steps to accommodate the personal restriction and/or the environmental restriction thereby optimizing user interactions involving the input mechanism and a virtual object.”, as recited in the abstract.

[Yan; Chengyuan et al., US 10853991 B1] discloses:
	“An artificial reality system is described includes a hand-held controller tracking sub-system having two components, a Field-of-View (FOV) tracker and a non-FOV tracker that applies specialized motion models when one or more of controllers are not trackable within the field of view. In particular, under typical operating conditions, the FOV tracker receives state data for a Head Mounted Display (HMD) and controller state data (velocity, acceleration etc.) of a controller to compute estimated poses for the controller. If the controller is trackable (e.g., within the field of view and not occluded), then the pose as computed by the FOV tracker is used and the non-FOV tracker is bypassed. If the controller is not trackable within the field of view and the controller state data meets activation conditions for one or more corner tracking cases, then the non-FOV tracker applies one or more of specialized motion models to compute a controller pose for the controller”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623